Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/17/2022 has been entered. Claim 8 is cancelled. Claims 1-7 and 9-15 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Hopeton Walker (Reg. No. 64808) on 02/22/2022.
The application has been amended as follows:
1. (Currently Amended) A display apparatus, comprising: 
a display panel configured to display an image, wherein the display panel has a front surface; 
a plate-like body along the front surface of the display panel, wherein the plate- like body is configured to transmit image light emitted from the front surface of the display panel; 
a gap portion between the front surface of the display panel and the plate-like body, wherein the gap portion includes a polymer-dispersed liquid crystal layer; and 
a controller configured to switch between a first state of the display apparatus and a second state of the display apparatus, wherein 
in the first state, a first fluid is filled in the gap portion, and 
in the second state, the first fluid is discharged from the gap portion, and a second fluid is filled in the gap portion.
Currently Amended) The display apparatus according to claim 1, wherein 



the second fluid has a refractive index smaller than a refractive index of the first fluid.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 1-7 and 9-15.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus, comprising a display panel having a front surface; a plate-like body configured to transmit image light emitted from the front surface of the display panel; a gap portion between the front surface of the display panel and the plate-like body; and a controller configured to switch between a first state of the display apparatus and a second state of the display apparatus, wherein in the first state, a first fluid is filled in the gap portion, and in the second state corresponds to, the first fluid is discharged from the gap portion, and a second fluid is filled in the gap portion; wherein “the gap portion includes a polymer-dispersed liquid crystal layer” in combination with the other required elements of the claim. 
Claims 2-7 and 9-15 are allowable due to their dependency.
The most relevant reference, Ciesla (US 2013/0241860) in view of Dean (US 2010/0157413) only discloses a display apparatus, comprising a display panel having a front surface; a plate-like body configured to transmit image light emitted from the front surface of the display panel; a gap portion 
Miyata (US 2009/0079689), Cho (US 2015/0261037), Kim (US 2016/0161823) and Lan (US 2017/0261778) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shan Liu/
Primary Examiner, Art Unit 2871